Citation Nr: 0317994	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

On March 18, 2003, the Board ordered further development with 
respect to the issue of entitlement to service connection for 
right hand disability.  Thereafter, the case was sent to the 
Board's Evidence Development Unit (EDU) to undertake the 
required development.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a0(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter DAV).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain a waiver from the appellant.

Following the Federal Circuit's decision in DAV, VA's General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03, 68 Fed. Reg. *(May 
21, 2003).  Based on this opinion, the Board continued, for a 
short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7109(a) (West 2002), all evidence development will be 
conducted at the RO level.

Therefore, a remand for completion of the previously directed 
development is in order.  The Board further notes that 
insofar as the disposition of the service connection issue 
could have a direct impact on the issue of entitlement to a 
TDIU, adjudication of the latter issue is deferred pending 
the results of this remand.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  If it has not already been completed, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a physician 
with the requisite expertise to determine 
the nature, extent and etiology of any 
currently present disability of the 
veteran's right hand.  The claims file 
must accompany the examination request 
and consideration of such should be 
reflected in the completed examination 
report.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's right hand as to whether there 
is a greater than 50 percent possibility, 
a 50 percent possibility, or less than a 
50 percent possibility that the disorder 
is etiologically related to the veteran's 
military service or was caused or 
chronically worsened as a result of the 
veteran's service-connected disability of 
the left upper extremity, to include 
whether it was caused or chronically 
worsened due to overuse of the right hand 
as a result of the service-connected 
disability of the left upper extremity.

The rationale for all opinions expressed 
must also be provided, with discussion of 
the relevant medical facts as contained 
in the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues of 
entitlement to service connection for a 
right hand disability and entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
reflects consideration of all relevant 
evidence and then be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


